Citation Nr: 1315172	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  08-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right foot disability, claimed as residuals of a right foot fracture.


REPRESENTATION

The Veteran is represented by:   Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to July 1978, with additional periods of National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) by the Regional Office in Houston, Texas (RO).  In August 2011, the Board reopened and denied the Veteran's claim of entitlement to service connection for a right foot disability.  Subsequently, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2012 Joint Motion for Remand (Joint Motion) and Court Order, the Board's August 2011 decision was vacated insofar as it pertained to the issue of entitlement to service connection for a right foot disability; the Board's reopening of the claim was left undisturbed.  This claim was then remanded to the Board for further development consistent with the directives in the June 2012 Joint Motion and is presently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the Introduction, after the Board's August 2011 decision, the Veteran appealed the denial of his service connection claim for a right foot disability to the Court.  The Board's August 2011 decision, to the extent that it denied service connection for a right foot disability, was vacated and the claim was returned to the Board for consideration pursuant to the directives of the June 2012 Joint Motion.

The parties to the June 2012 Joint Motion agreed that a September 2009 RO hearing, afforded to the Veteran pursuant to the above-captioned claim, did not comply with VA's obligations under 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, the September 2009 hearing officer "did not fully explain the issue or advise the [Veteran] to secure and submit evidence that was possibly overlooked."  Moreover, the September 2009 hearing officer "did not suggest the submission of evidence with regards to" the absence of evidence in the record that "indicat[ed] that the claimed disorder [was] related to [the Veteran's military] service."  Consequently, the Board's August 2011 denial of the Veteran's claim was vacated and the issue was returned to the Board for "an adequate statement of reasons or bases as to how it can remedy the hearing officer's failure to comply with regulatory section 3.103(c)(2) including as interpreted by the Court in Bryant."

Based on the directives of the June 2012 Joint Motion, the Board finds that a remand is necessary in order for the RO to issue a corrective notice letter to the Veteran and to provide the Veteran an opportunity to respond thereto.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter explaining the deficiencies in the September 2009 hearing as detailed in the June 2012 Joint Motion.  The RO should then explain that the purpose of the letter is to cure those deficiencies.  

The letter sent to the Veteran should include an explanation of the issue and should advise the Veteran to secure and submit evidence that was possibly overlooked.  Further, the letter should suggest that the Veteran submit or identify evidence indicating that a right foot disability, claimed as residuals of a right foot fracture, was related to his military service.  The RO should then provide the Veteran and his representative a reasonable opportunity to respond to the letter.

2.  The RO should then re-adjudicate the Veteran's claim.  If the claim remains denied, the RO should issue the Veteran and his representative a supplemental statement of the case.  After affording them a reasonably opportunity to respond thereto, the RO should remit the claim to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

